

Exhibit 10.20


AMENDMENTS TO THE
SCANA CORPORATION SHORT-TERM ANNUAL INCENTIVE PLAN


Pursuant to the authority granted to the officers of SCANA Corporation by a
Resolution of the Board of Directors of SCANA Corporation adopted on November 1,
2006, the following amendments shall be included in the working copy of the
SCANA Corporation Short-Term Annual Incentive Plan (the “Plan”) as follows
effective November 1, 2006 (with new language bolded and underlined, deletions
struck-through):



1.  
Section 7.1(a) is amended to read as follows:



(a) Accelerated Distributions Upon Change in Control. Notwithstanding anything
in this Plan to the contrary, upon the occurrence of a Change in Control, as to
which the Key Employee Severance Benefits Plan (“KESBP”) was not terminated
prior to such Change in Control, all amounts (or remaining amounts) owed under
this Plan as of the date of such Change in Control (referred to as each
Participant’s “AlP Benefit”) shall become immediately due and payable. The AlP
Benefit shall be an amount equal to the 100% of the Targeted Incentive Award
level in effect for the Year of the Change in Control. Each Participant’s AlP
Benefit determined under this subsection shall be paid to each Participant (and
his or her Beneficiary) in the form of a single lump sum payment of the Present
Value of all such amounts owed, together with an amount (the “Gross-Up Payment”)
such that the net amount retained by each Participant after deduction of any
excise tax imposed by Section 4999 of the Code (or any similar tax that may
hereafter be imposed) on such benefits (the “Excise Tax”) and any Federal,
state, and local income tax and Excise Tax upon the AlP Benefit and the Gross-Up
Payment provided for by this subsection shall be equal to the value of the
Participant’s AlP Benefit. In addition to the AlP Benefit payable to each
Participant or his Beneficiary, in connection with which the Committee
determines that a payment or distribution by the Corporation to or for the
benefit of a Participant



 
(i)
Paid or payable pursuant to the terms of this Plan; or



(ii) Paid or payable pursuant to the terms of the Performance Share Award
portion of the SCANA Corporation Long-Term Equity Compensation Plan (or any
predecessor plan thereto); or 


(iii) Paid or payable under any other compensation plan or arrangement


(“Gross-Up Eligible Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any other similar tax that may hereafter be
imposed) on such benefits (the “Excise Tax”), the Corporation shall pay to the
Participant an additional payment (the “Excise Tax Gross-Up Payment”) to
compensate such Participant for any Excise Tax due and owing by the Participant
with respect to the Gross-Up Eligible Payments. The Excise Tax Gross-Up Payment
shall equal (i) the amount of such Excise Taxes on Gross-Up Eligible Payments
plus (ii) a payment to compensate such Participant for the federal (and to the
degree applicable, state and local) income taxes, federal Medicare taxes and
additional Excise Taxes attributable to the amount of such additional payment,
calculated in accordance with Section 7.1(b). The amount of the Excise Tax
Gross-Up Payment payable by the Corporation with respect to the amounts
described in Section 7.1(a)(iii) shall be offset by any gross-up payment made by
the Corporation with respect to the amounts referred to in Section 7.1(a)(iii)
pursuant to the provisions of any other plan or arrangement. For all purposes of
this Section 7.1(a), 7.1(b), and 7.1(c), the calculations and determinations
made shall be made periodically prior to a Change in Control and only by the
Committee as constituted from time to time prior to a Change in Control. On and
after a Change in Control, the Committee shall have no power or authority to
modify the calculations previously made prior to the Change in Control.


Such payments shall be made by the Corporation (or to the extent assets are
transferred to a “rabbi trust” for such purpose, by the trustee of such trust in
accordance with the trust’s terms) to the Participant (or his or her
Beneficiary) as soon as practicable following the Change in Control, but in no
event later than thirty (30) days from such date. In the event that there is a
Change in Control relative to which the KESBP was terminated prior to such
Change in Control, the provisions of this Section shall not apply and
Participants shall have benefits determined and payable under the other
provisions of this Plan only if and to the extent that the Company’s successor
following the Change of Control adopts the Plan.





2.  
Section 7.1(b) is amended to read as follows:



(b) Tax Computation. For purposes of determining whether a payment or
distribution is a Gross-Up Eligible Payment and the amount of the Excise Tax and
the Excise Tax Gross-Up Payment referred to in the preceding subsection, the
Committee shall act reasonably and apply a whether any of a Participant’s AlP
Benefit will be subject to the Excise Tax, and the amounts of such Excise Tax:
(i) there shall be taken into account all other payments or benefits received or
to be received by a Participant in connection with a Change in Control of the
Corporation (whether pursuant to the terms of this Plan or any other plan,
arrangement, or agreement with the Corporation, any person whose actions result
in a Change in Control of the Corporation or any person affiliated with the
Corporation or such person); and (ii) the amount of any Gross-Up Payment payable
with respect to any Participant (or his or her Beneficiary) by reason of such
payment shall be determined in accordance with a customary “gross-up formula,”
as determined by the Committee (or its designee) in its sole discretion.



3.  
Section 7.1(c) is amended to read as follows:



(c) No Subsequent Recalculation of Tax Liability. The Excise Tax Gross-Up
Payments described in the foregoing provisions are intended and hereby deemed to
be a reasonably accurate calculation of each Participant’s actual income tax and
Excise Tax liability under the circumstances (or such tax liability of his or
her Beneficiary), the payment of which is to be made by the Corporation or any
“rabbi trust” established by the Corporation for such purposes. All such
calculations of tax liability shall not be subject to subsequent recalculation
or adjustment in either an underpayment or overpayment context with respect to
the actual tax liability of the Participant (or his or her Beneficiary)
ultimately determined as owed.
  
IN WITNESS WHEREOF, the Company has caused this SCANA Corporation Short-Term
Annual Incentive Plan to be amended by its duly authorized officer to be
effective as of November 1, 2006.


 
SCANA Corporation     
 


By: /s/William B. Timmerman  
William B. Timmerman




Title: Chairman, President and Chief  
                        Executive Officer




ATTEST:


/s/Lynn M. Williams  
Secretary


 